DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “a standard photographing region” in line 23 should be amended to read “the standard photographing region”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1, 2, and 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (US 2015/0018595; hereinafter TAGUCHI), in view of Ishikawa (US2012/0041250), in view of Takaaki et al. (JP, 2016-106756; relied on English translation, hereinafter Takaaki).
Regarding claim 1, TAGUCHI discloses a treatment system, control device and treatment method.  TAGUCHI shows a radiation therapy system (see 100 in fig. 1; par. [0021] states “FIG. 1 is a schematic illustrating an example of a treatment apparatus 100 according to the embodiment”) comprising:
A therapeutic radiation irradiation apparatus to irradiate a therapeutic beam to a target in a subject (see 103 in fig. 1; par. [0024] states “the second radiation unit 103 irradiates a treatment beam 133 to the affected area of the subject 130 while the object 301 is included in a treatment beam irradiated region 303”); 
At least two fluoroscopic radiation photographing apparatuses (see 101 & 110 and 102 & 120 to acquire fluoroscopic images of a tracking object from at least two directions by fluoroscopic radiation (par. [0023] states “the first radiation unit 101 irradiates radioactive beams 111 to the subject 130, and the first radiation unit 102 irradiates radioactive beams 122 to the subject 130. The radioactive beams 111 and 122 are used for the fluoroscopy of the body of the subject 130, and may be an X-ray, for example, but without limitation. In the 
a controller (see 200 in fig. 1), coupled to the therapeutic radiation irradiation apparatus and the at least two fluoroscopic radiation photographing apparatuses (see fig. 1), the controller is configured to:
compute a three-dimensional position of the tracking object (par. [0024] states “an object 301 in the subject 130 is moving three-dimensionally along a trajectory 302”; par. [0033] states “the determining unit 210 acquires the three-dimensional position of the object 301”);
judge whether or not the target exists in a predetermined irradiation region on the basis of the 3D position of the tracking object computed by the tracking object position computation apparatus (par. [0033] states “consider a case in which the second region is the treatment beam irradiated region 303 (see FIG. 3), and the object 301 (see FIG. 3) is included in the first region. In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”) and control the therapeutic beam irradiation apparatus so as to irradiate the target with the therapeutic beam when the target is judged to exist in the irradiation region (par. [0036] states “When the 
control apparatus to control irradiation dose per unit time of the fluoroscopic radiation photographing apparatuses on the basis of the 3D position of the tracking object (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”; the examiner notes that “irradiated per unit time” is “done per unit time”).
	As stated above, TAGUCHI teaches determining the 3D locations of the tracking object (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301).  Furthermore, TAGUCHI shows wherein the controller determine whether or not the 3D position of the tracking object is included in a standard photographing region (the specification of the current Application states “standard photographing region” can be same as the irradiation region, par. [0059] of the PG Pub. version of the specification states “the standard photographing region can be a region in a range exactly the same as an irradiation permission region”; par. [0033] of TAGUCHI states “the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”), and controls photographing parameter such as frequency and current of the fluoroscopic radiation photographing apparatus based on whether the 3D position of the tracking object is included in the standard photographing region (par. [0035] states “when the object is not included in the first region, the controlling unit 220 controls to cause the radioactive beams to be irradiated at a lower frequency from one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region, or controls to supply a lower current to one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region”). 
But, TAGUCHI fails to explicitly state fails to explicitly state that the 3D dimensional position of the tracking object are computed from the fluoroscopic images, and further fails to explicitly state that the images of tracked object are done simultaneously, and the region is obtained by expanding or contracting the irradiation region by a predetermined amount, and wherein the standard photographing region is either larger or smaller than the irradiation region. 

Ishikawa is in the same filed of endeavor and discloses target tracking device and radiation therapy apparatus.  Ishikawa teaches determining 3D dimensional position of the tracking object are computed from the fluoroscopic image (par. [0005] states “a 3D position determining unit for determining a 3D position of the target, based on the position of the target in the X-ray fluoroscopic images from the plurality of directions”).  Furthermore, Ishikawa also teaches that images of tracking object are done simultaneously (par. [0034] states “with use of a plurality of images simultaneously captured from different directions and having different sensitivities”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of determining 3D dimensional position of the tracking object are computed from the fluoroscopic images and images of tracked object are done simultaneously in the invention of TAGUCHI, as taught by Ishikawa, to provide a real time accurate position of the target object (par. [0029] of Ishikawa states “according to this embodiment, the position of the marker 14 is determined based on an image obtained on a real time basis by the X-ray fluoroscopic devices 20-1, 20-2”).
But, TAGUCHI in view of Ishikawa fail to explicitly state explicitly state the region is obtained by expanding or contracting the irradiation region by a predetermined amount, and wherein the standard photographing region is either larger or smaller than the irradiation region.
Present application states that the photographing interval is first set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam (par. [0064] of the PG Pub. version of the specification states “”when a three-dimensional position of a target 3 is included in a standard photographing region; and is set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam”) and expand the photographing intervals to tract the tracking target (par. [0065] states “is set at a value that is larger than a standard photographing interval but is small to the extent of being able to trace a target 3”).  
Takaaki is in the same filed of endeavor and discloses radiotherapy system.  Takaaki teaches the similar method as present application, Takaaki teaches region is obtained by expanding or contracting the irradiation region by a predetermined amount and wherein the standard photographing region is either larger or smaller than the irradiation region (“solution” states “the imaging interval of X-ray imaging is changed to a standard imaging interval capable of ensuring irradiation accuracy to a target, and the radiation. When the irradiation device cannot irradiate the therapeutic radiation, the radiography interval is changed to a non-irradiation radiograph interval that is larger than the standard radiography interval and the position of the target can be traced”; par. [0034] states the standard imaging interval referred to here is an imaging interval of X-ray imaging performed during irradiation with therapeutic radiation, and a small value is set so as to ensure irradiation accuracy. If the standard imaging interval is fixedly set in the fluoroscopic X-ray imaging control device 55 in advance, the setting here is unnecessary. On the other hand, the non-irradiation imaging interval is the imaging interval of X-ray imaging performed during non-irradiation of therapeutic radiation, and when irradiation is not possible, it is not necessary to secure the irradiation accuracy, so a value larger than the standard imaging interval is set”; par. [0043] stats “...is a value which can ensure irradiation accuracy When X-rays are taken at the set standard radiography interval and the synchrotron 3 is in an operating state where radiation cannot be emitted (when the therapeutic radiation cannot be irradiated), the value is larger than the standard radiography interval and the target 18 can be tracked).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of region is obtained by expanding or contracting the irradiation region by a predetermined amount, and wherein the standard photographing region is either larger or smaller than the irradiation region in the invention of TAGUCHI in view of Ishikawa, as taught by Takaaki, to be able to track the position of a target in real time (par. [0001] of Takaaki states “a radiotherapy system using a moving body tracking irradiation method that irradiates radiation while tracking the position of a target in real time”).

	Regarding claim 2, TAGUCHI in view of Ishikawa in view of Takaaki disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI teaches wherein the controller configured to controol irradiation dose per unit time of the fluoroscopic radiation photographing apparatuses on the basis of the 3D position of the tracking object computed by the tracking object position computation apparatus (par. [0033] states “In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”; par. [0034] states “If the determining unit 210 determines that the object is not included in the first region, the controlling unit 220 controls the first radiation units 101 and 102 so as to reduce the amount of radioactive beams irradiated per unit time than when the object is included in the first region”; the examiner notes that “irradiated per unit time” is “done per unit time”). 
Regarding claim 7, TAGUCHI in view of Ishikawa disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI shows wherein the controller is configured to control photographing parameter such as frequency and current of the fluoroscopic radiation photographing apparatus when the 3D position of the tracking object is judged not to be included in the standard photographing region than when the 3D position of the tracking object judged to be included in the standard photographing region (par. [0035] states “when the object is not included in the first region, the controlling unit 220 controls to cause the radioactive beams to be irradiated at a lower frequency from one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region, or controls to supply a lower current to one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region”).
But, TAGUCHI in view of Ishikawa fail to explicitly state controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses.
	Present application states that the photographing interval is first set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam (par. [0064] of the PG Pub. version of the specification states “”when a three-dimensional position of a target 3 is included in a standard photographing region; and is set at a small value of the extent of being able to ensure the irradiation accuracy of a therapeutic particle beam”) and expand the photographing intervals to tract the tracking target (par. [0065] states “is set at a value that is larger than a standard photographing interval but is small to the extent of being able to trace a target 3”).  
Takaaki is in the same filed of endeavor and discloses radiotherapy system.  Takaaki teaches the similar method as present application, Takaaki teaches controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses (“solution” states “the imaging interval of X-ray imaging is changed to a standard imaging interval capable of ensuring irradiation accuracy to a target, and the radiation. When the irradiation device cannot irradiate the therapeutic radiation, the radiography interval is changed to a non-irradiation radiograph interval that is larger than the standard radiography interval and the position of the target can be traced”; par. [0034] states The standard imaging interval referred to here is an imaging interval of X-ray imaging performed during irradiation with therapeutic radiation, and a small value is set so as to ensure irradiation accuracy. If the standard imaging interval is fixedly set in the fluoroscopic X-ray imaging control device 55 in advance, the setting here is unnecessary. On the other hand, the non-irradiation imaging interval is the imaging interval of X-ray imaging performed during non-irradiation of therapeutic radiation, and when irradiation is not possible, it is not necessary to secure the irradiation accuracy, so a value larger than the standard imaging interval is set”; par. [0043] stats “...is a value which can ensure irradiation accuracy When X-rays are taken at the set standard radiography interval and the synchrotron 3 is in an operating state where radiation cannot be emitted (when the therapeutic radiation cannot be irradiated), the value is larger than the standard radiography interval and the target 18 can be tracked).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of controlling the photographing intervals to expand the intervals of the fluoroscopic radiation photographing apparatuses in the invention of TAGUCHI in view of Ishikawa, as taught by Takaaki, to be able to track the position of a target in real time (par. [0001] of Takaaki states “a radiotherapy system using a moving body tracking irradiation method that irradiates radiation while tracking the position of a target in real time”).

Regarding claim 8, TAGUCHI in view of Ishikawa in view of Takaaki disclose the invention substantially as described in the 103 rejection above, furthermore, TAGUCHI shows wherein the controller judge whether the 3D position of the tracking object is included in a standard photographing region (the specification of the current Application states “standard photographing region” can be same as the irradiation region, par. [0059] of the PG Pub. version of the specification states “the standard photographing region can be a region in a range exactly the same as an irradiation permission region”; par. [0033] of TAGUCHI states “the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”), and control electric current supposed to the fluoroscopic radiation photographing apparatuses so as to be smaller when the 3D dimensional position of the object is judged not to be included in the standard photographing region than when the 3D position of the tracking object is judged to be  to be included in the standard photographing region (par. [0035] states “when the object is not included in the first region, the controlling unit 220 controls to cause the radioactive beams to be irradiated at a lower frequency from one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region, or controls to supply a lower current to one of the first radiation units 101 and 102 whose radioactive beams irradiated are not used in generating the given image than when the object is included in the first region”).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al. (US 2015/0018595; hereinafter TAGUCHI), in view of Ishikawa (US2012/0041250), in view of Takaaki et al. (JP, 2016-106756; relied on English translation, hereinafter Takaaki) as applied to claims 1-2 and 7 above, and further in view of Maurer, JR. et al. (US 2010/0067660; hereinafter Maurer).
Regarding claim 10, the specification of the current Application explains claim limitation “the standard photographing region is disintermediated” as when the quantity of movement of target 3 is small and is stable in the standard photographing region, the target does not get lost, and the position of the target can be captured with high degree of accuracy even when the frequency of the imaging is reduced (see par. [0151] of the PG Pub. version of the specification).  Therefore, claim limitation “the standard photographing region is disintermediated” has been interpreted as lowering the frequency of the imaging when the quantity of target movement is small ad stable and the target does not get lost during the capturing of the target. 
TAGUCHI in view of Ishikawa in view of Takaaki disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the standard photographing region is disintermediated (i.e., lowering the frequency of the imaging when the quantity of target movement is small and stable and the target does not get lost during the capturing of the target). 
Maurer is in the same field of endeavor and discloses controlling X-ray imaging based on target motion.  Maurer in par. [0055], [0056] and [0057] state tracking motion of the target using X-ray images, and if the target quantity of motion is small and stable by using comparing to a predicted target movement and reducing the frequency of the x-ray imaging (par. [0055] states “At block 620, the imaging system compares the first diagnostic x-ray image to the additional diagnostic x-ray images to track target movement”; par. [0056] states “At block 625, it is determined whether the target movement is within a treatment tolerance that is based on a predicted target movement. For example, a certain amount of target movement may be expected and accounted for by the treatment plan”; [0057] states “if the target movement is approximately equal to the predicted target movement, then the method proceeds to block 660. If the target movement is less than the predicted target movement the method proceeds to block 635, then the x-ray imaging frequency may be decreased”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the standard photographing region is disintermediated (i.e., lowering the frequency of the imaging when the quantity of target movement is small and stable and the target does not get lost during the capturing of the target) in the invention of TAGUCHI in view of Ishikawa in view of Takaaki, as taught by Maurer, to be able to accurate track the target by  correcting  targets movement between x-ray images, thereby resulting in less than desired accuracy of delivery of treatment radiation beams to the target, and a larger than desired radiation dose delivered to healthy tissue surrounding the target.

Response to Arguments
The previous objection has been withdrawn in view of Applicant’s amendments to the claim.
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument with respect to prior art rejection for claim 1, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of TAGUCHI, Ishikawa and Takaaki does disclose all the limitation set forth in claim 1, particularly claim limitation computing a 3D position of the tracking object from fluoroscopic images acquired by the fluoroscopic radiation photographing apparatuses, judge whether the target exists in a predetermined irradiation region based on the computed 3D position of the tracking object, the region is obtained by expanding or contracting the irradiation region by a predetermined amount, and wherein the standard photographing region is either larger or smaller than the irradiation region.

The Examiner has relied on prior art TAGUCHI to teach computing a three-dimensional position of the tracking object (par. [0024] states “an object 301 in the subject 130 is moving three-dimensionally along a trajectory 302”; par. [0033] states “the determining unit 210 acquires the three-dimensional position of the object 301”); and judge whether or not the target exists in a predetermined irradiation region on the basis of the 3D position of the tracking object computed by the tracking object position computation apparatus (par. [0033] states “consider a case in which the second region is the treatment beam irradiated region 303 (see FIG. 3), and the object 301 (see FIG. 3) is included in the first region. In this case, the determining unit 210 acquires the three-dimensional position of the object 301, and determines whether the acquired three-dimensional position is included in the treatment beam irradiated region 303 using the images 510 and 520”).
The Examiner has relied on prior art Ishikawa to address the deficiencies of prior art TAGUCHI,  Ishikawa teaches determining 3D dimensional position of the tracking object are computed from the fluoroscopic image (par. [0005] states “a 3D position determining unit for determining a 3D position of the target, based on the position of the target in the X-ray fluoroscopic images from the plurality of directions”).
Furthermore, the Applicant argues on pages 8-9 that Takaaki does not teach claim limitation the region is obtained by expanding or contracting the irradiation region by a predetermined amount, the examiner respectfully disagrees.  The examiner notes that the claim limitation “the region is obtained by expanding or contracting the irradiation region by a predetermined amount” is broad and the claim does not limit how the irradiation region is expanded or contracted.  Therefore,  the Examiner maintains that under broadest interpretation, Takaaki does teach a region is obtained by expanding or contracting the irradiation region by a predetermined amount (“solution” states “the imaging interval of X-ray imaging is changed to a standard imaging interval capable of ensuring irradiation accuracy to a target, and the radiation. When the irradiation device cannot irradiate the therapeutic radiation, the radiography interval is changed to a non-irradiation radiograph interval that is larger than the standard radiography interval and the position of the target can be traced”; par. [0034] states “the standard imaging interval referred to here is an imaging interval of X-ray imaging performed during irradiation with therapeutic radiation, and a small value is set so as to ensure irradiation accuracy. If the standard imaging interval is fixedly set in the fluoroscopic X-ray imaging control device 55 in advance, the setting here is unnecessary. On the other hand, the non-irradiation imaging interval is the imaging interval of X-ray imaging performed during non-irradiation of therapeutic radiation, and when irradiation is not possible, it is not necessary to secure the irradiation accuracy, so a value larger than the standard imaging interval is set”; par. [0043] stats “...is a value which can ensure irradiation accuracy When X-rays are taken at the set standard radiography interval and the synchrotron 3 is in an operating state where radiation cannot be emitted (when the therapeutic radiation cannot be irradiated), the value is larger than the standard radiography interval and the target 18 can be tracked).  The Examiner notes, that Takaaki also teaches wherein the standard photographing region is either larger or smaller than the irradiation region (see “solution”; par. [0034], [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umekawa et al. (US 2013/0083895) disclose a real-time tracking radiation therapy system.  
Umekawa et al. (US 2015/0036793) disclose radiotherapy system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793